Case: 19-11373      Document: 00515284866        Page: 1     Date Filed: 01/24/2020




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals

                                   No. 19-11373
                                                                               Fifth Circuit

                                                                             FILED
                                 Summary Calendar                     January 24, 2020
                                                                        Lyle W. Cayce
                                                                             Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

SIDNEY RAY WILLIAMS,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 3:19-CR-159-1




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

      Sidney Williams is charged with possession of a firearm by a convicted



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-11373    Document: 00515284866    Page: 2   Date Filed: 01/24/2020


                                No. 19-11373

felon and possession of ammunition by a convicted felon, in violation of
18 U.S.C. § 922(g)(1). He appeals an order denying his motion to revoke a
pretrial detention order.

      “Absent an error of law,” we uphold a pretrial-detention order “if it is
supported by the proceedings below, a deferential standard of review that we
equate to the abuse-of-discretion standard.” United States v. Rueben, 974 F.2d
580, 586 (5th Cir. 1992) (internal quotation marks and citation omitted). The
proceedings in the district court support its conclusion that no condition or
combination of conditions will reasonably assure the safety of the community
based on the nature and circumstances of the offenses charged, Williams’s his-
tory and characteristics, and the nature and seriousness of the danger that his
release would pose. See 18 U.S.C. § 3142(g).

      The order denying revocation is AFFIRMED.




                                      2